— Kane, J. P.
Appeal from a decree of the Surrogate’s Court of Broome County (Thomas, S.), entered July 9, 1985, which adjudged that respondent has title to certain silverware as the result of a valid inter vivos gift of said silverware to respondent by decedent.
The record supports the finding of Surrogate’s Court that decedent made a valid inter vivos gift of the silverware in question to her daughter, respondent, in 1977. Accordingly, the decree should be affirmed.
Decree affirmed, without costs. Kane, J. P., Main, Casey, Yesawich, Jr., and Levine, JJ., concur.